Citation Nr: 0718846	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized service from December 1941 to May 1942, was 
missing in May 1942, and was in no casualty status from May 
1942 to November 1944.  He served in the Philippine 
Commonwealth Army from December 1941 to May 1942.  He died in 
November 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision issued by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In July 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1956 denied service 
connection for the cause of the veteran's death based on a 
finding that the evidence did not show that the death of the 
veteran, attributed to malaria, was found to be connected to 
his service.  

2.  Evidence received since the August 1956 RO decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether the veteran's 
malaria was related to service; it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 1956 RO decision denying 
service connection for the cause of the veteran's death is 
not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the appellant 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.  A notice letter dated in May 
2004 and a statement of the case (SOC) dated in March 2005 
satisfied the above-cited criteria.


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the appellant was provided with 
various forms of notice, cited above, which informed her of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claim of service connection. 
 Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the appellant has been provided notice of the need to 
submit new and material evidence (by March 2005 SOC), and has 
also been essentially provided, as part of the same, notice 
of the appropriate legal definition of new and material 
evidence.  The record also shows that the appellant has 
essentially been provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, slip op. at 10.  In this case, the 
RO looked at the bases for the denial in a prior decision and 
then provided the appellant a specifically tailored notice. 
 See March 2005 SOC.  Accordingly, further development is not 
required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the March 2005 SOC fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice. 
 Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

Factual Background

A Certificate of Death, filed in December 1946, shows that 
the veteran died in November 1944, and that the cause of 
death was malaria.  

In June 1949 the appellant alleged that the veteran 
contracted malaria while held in a concentration camp.  The 
Board notes that an April 1957 Dependents Pension Board 
Decision found that there was no verification of the 
veteran's POW status.


Depositions (affidavits) taken from friends of the veteran, 
executed in September 1947 and September 1948, allege that 
the veteran died of malaria and beriberi.

By letter of August 1951 VA informed the appellant that her 
claim for death compensation benefits was denied due to the 
fact that her husband had no recognized guerrilla service, or 
any service which could be considered "service" in the 
armed forces of the United States.  The appellant did not 
appeal this determination.  

The appellant was later essentially informed by VA in August 
1956 that her June 1956 claim was denied for service 
connection for the cause of the veteran's death as malaria 
was not service-connected.  VA noted that there was no record 
of treatment for malaria during the veteran's recognized 
service (which terminated in May 1942), and that the veteran 
lived and worked in an area endemic of malaria following his 
termination of active service.  The appellant did not appeal 
this determination.  The Board parenthetically observes that 
an August 1956 letter to the appellant informed her that the 
Department of the Army had certified that the veteran did 
have recognized service in the Philippine Army.  

By letters of July and October 1977 VA informed the appellant 
that her claim for death compensation benefits was denied due 
to the fact that the veteran's death was not due to a 
service-connected disease or injury.  

In April 2004 the appellant sought to reopen her claim.  See 
VA Form 21-534.

By means of a July 2004 rating decision the RO found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO pointed out that in August 1956 VA 
found that the claim had been denied as malaria, the cause of 
the veteran's death, was not manifested either during the 
veteran's recognized service (December 1941 to May 1942) or 
within the one-year presumptive period.  The RO noted also, 
as discussed above, that subsequent rating decisions had 
confirmed the 1956 denial.  She expressed her disagreement in 
January 2005 and thereafter perfected an appeal.  

In July 2006 the appellant provided testimony at a hearing 
conducted by the undersigned.  The appellant claimed that the 
veteran died at his home of malaria in January 1944.  See 
page four of hearing transcript (transcript).  Her 
representative corrected the date of death as occurring in 
November 1944.  See page five of transcript.  

Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, in April 
2004, and the new criteria apply.  The revised definition 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The March 2005 SOC provided the 
appellant with the revised definition of "new and material 
evidence."  


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

Service connection for the cause of the veteran's death was 
previously denied in August 1956 on the basis that the 
evidence did not show that the death of the veteran [due to 
malaria] was found to be connected to his service.  That 
decision was not appealed, and is final.  38 U.S.C.A. 
§ 7105.  For evidence to be new and material in the matter, 
it would have to show that the veteran's malaria was 
"connected" to his service.  No evidence received since the 
August 1956 RO determination does so.  In fact, the evidence 
of record associated with the claims folder after August 1956 
includes no medical evidence whatsoever, and merely contains 
random assertions by the appellant concerning her claim.   
Regarding these contentions, the appellant is a layperson, 
and her opinion in this matter is not competent evidence, as 
opinions regarding medical nexus require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


The Board finds that no item of additional evidence received 
subsequent to the RO's August 1956 determination bears 
directly and substantially upon the specific matter at hand, 
i.e., whether the veteran's malaria was related to service.  
Hence, the additional evidence does not raise a reasonable 
possibility of substantiating the claim; is not new and 
material; and the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


